 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL A. RODRIGUEZ (NYBN 4938262)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7146
 7        FAX: (415) 436-7234
          michael.rodriguez@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NOS.
                                                     )   CR 19-0198 MMC
14           Plaintiff,                              )   CR 03-0045 MMC
                                                     )
15      v.                                           )   STIPULATION AND [PROPOSED] ORDER
                                                     )   SETTING HEARING DATE
16   CLYDELL YOUNGER,                                )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On May 23, 2019, Defendant Clydell Younger, by and through his attorney Daniel P. Blank,
20 filed a motion requesting a competency evaluation, which the Court granted. ECF Nos. 9, 10. This case

21 is currently set for a status hearing on September 25, 2019 to discuss the results of the competency

22 evaluation. On September 23, 2019, Federal Bureau of Prisons Clinical Psychologist Tiffany K. Smith

23 informed the parties that the defendant’s evaluation report was not yet completed and requested an

24 extension until October 11, 2019 to submit the report. The parties have conferred and do not oppose the

25 requested extension.

26           The parties now jointly propose that the status hearing scheduled for September 25, 2019 be
27 continued until October 30, 2019. The parties stipulate and agree that an exclusion of time under the

28 Speedy Trial Act is unnecessary given that the defendant’s motion for a competency determination

     STIPULATION AND [PROPOSED] ORDER SETTING HEARING DATE
     U.S. v. CLYDELL YOUNGER
 1 is pending. See 18 U.S.C. § 18 U.S.C. § 3161(h)(1)(A).

 2

 3              IT IS SO ORDERED.
 4
                 September 24, 2019
 5               Dated                              HON.
                                                    HON.  MAXINE
                                                       N MA
                                                          M   XINE M. CHESNEY
                                                    United
                                                        ed
                                                         d States Senior District JJudge
                                                                                     dge
 6

 7

 8           IT IS SO STIPULATED.

 9                September 24, 2019                  /s/ Daniel P. Blank
                                                     DANIEL P. BLANK
10                                                   Counsel for Clydell Younger
11

12
                  September 24, 2019                  /s/ Michael A. Rodriguez
13                                                   MICHAEL A. RODRIGUEZ
14                                                   Assistant United States Attorney
                                                     Counsel for the United States
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER SETTING HEARING DATE
     U.S. v. CLYDELL YOUNGER
